Citation Nr: 9933256	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for varicose veins.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected tinnitus.  

4.  Entitlement to an increased (compensable) evaluation for 
service-connected status post mandibular fracture.  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from February 1955 to February 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the RO 
which granted service connection for tinnitus and status post 
mandibular fracture, rated 10 percent and noncompensable, 
respectively; denied service connection for defective 
hearing, and found the claim of service connection for 
varicose veins not well grounded.  


FINDINGS OF FACT

1.  No competent evidence has been submitted to establish 
that the veteran's defective hearing is due to disease or 
injury in service.  

2.  No competent evidence has been submitted to establish 
that the veteran's variscose veins is due to disease or 
injury in service.  


3.  The veteran is already assigned the maximum schedular 
rating for tinnitus, and he has not reported marked 
interference with employment or frequent periods of 
hospitalization attributable to this disability.  

4.  The veteran's mandibular fracture is well healed and does 
not cause any interference with mastication or speech; no 
additional functional impairment of the veteran's jaw has 
been demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims of 
service connection for defective hearing.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The veteran has not submitted well-grounded claims of 
service connection for varicose veins.  38 U.S.C.A. § 5107 
(West 1991).  

3.  An increased schedular rating in excess of the 10 percent 
evaluation currently assigned for service-connected tinnitus 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.87, including Diagnostic Code 6260 
(1999).  

4.  The criteria for a compensable evaluation for the 
veteran's service-connected status post fracture of the 
mandibular are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.150, 
including Diagnostic Code 9904 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was seen in 
June 1955 for complaints of ringing in his ears for the 
previous five weeks.  He reported that his symptoms began 
after firing his weapon.  At that time, the veteran's ears 
were reported to be normal in appearance.  The veteran was 
seen in September 1955 for wax in his ears.  Although the 
report indicated a possible lesion in his left eardrum, 
subsequent examination indicated that there was no lesion 
present, and the wax was irrigated by a syringe.  The service 
medical records are completely silent for any complaints, 
abnormal findings, or diagnoses referable to varicose veins.  

The service records also show that the veteran sustained a 
bilateral compound comminuted fracture of the mandible during 
a football game in November 1956.  The fracture was reduced 
under local anesthesia.  Upper and lower winter splints were 
placed on the mandible and maxilla, and elastic traction 
applied to immobilize and reduce the fractures.  The 
veteran's recovery was uneventful.  Within days of the 
injury, the veteran had good movement of the mandible, 
occlusion of the teeth was normal, and he was able to handle 
a normal diet fairly well.  X-ray studies of the veteran's 
mandible in December 1956 showed healing fractures of the 
right angle and left body of the mandible through the socket 
of the canine tooth.  The fracture on the right side was 
through the socket of the third molar.  Both fractures were 
in good position with no evidence of osteomyelitis.  Both 
fracture lines were still visible but appeared to be healing 
normally.  Following a period of convalescence leave in mid 
December 1956, the veteran was discharged to duty in early 
January 1957.  

By rating action in August 1997, service connection was 
established for tinnitus and status post mandibular fracture, 
based on a showing of treatment for these disorders in 
service and confirmation of residuals on VA examinations in 
May and June 1997.  The veteran was assigned a 10 percent 
rating for tinnitus and a noncompensable evaluation for 
residuals of the mandibular fracture, both effective from 
August 2, 1996, the date of receipt of the veteran's claim.  

VA outpatient records show treatment for various medical 
problems in March and April 1997.  Except for a medical 
history that included heart and lung disease, the veteran 
denied any acute health problems.  

When examined by VA in May 1997, the veteran's primary 
complaint was constant ringing in his ears.  The veteran also 
reported varicosities, but stated that he did not suffer any 
effects from them.  The diagnosis was minimal varicosities of 
both lower extremities with skin changes just above the left 
ankle with chronic stasis dermatosis.  

On VA audiological examination in May 1999, the veteran 
complained of hearing loss and constant tinnitus, 
bilaterally; the left greater than the right.  The veteran 
indicated that he believed his hearing loss and tinnitus were 
caused by exposure to acoustic trauma from heavy weapons 
during service.  On the authorized audiological evaluation at 
that time, the examiner noted that the veteran's hearing was 
within normal limits in the right ear through 3,000 hertz, 
sloping to severe sensorineural hearing loss from 4,000 to 
8,000 hertz.  Hearing in the left ear was within normal 
limits through 2,000 hertz, sloping to a mild to severe 
sensorineural hearing loss from 3,000 to 8,000 hertz.  Speech 
discrimination was excellent, and otoscopy was unremarkable, 
bilaterally.  

VA examination of the veteran's jaw in June 1997, showed no 
evidence of disfigurement, and the examiner indicated that 
color photographs were not necessary.  There was no 
interference with mastication or speech, and no absence of 
any part of the veteran's tongue.  The diagnosis was status 
post mandibular fracture with minimal cross bite.  

Analysis

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1131 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  The 
regulations further provide:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (1999).

Regarding the veteran's claims of service connection, the 
threshold question to be answered is whether a well-grounded 
claim has been presented.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  A well-grounded claim is 
defined as a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  38 U.S.C.A. § 5107 provides that 
the claimant's submission of a well-grounded claim gives rise 
to the VA's duty to assist him in the development of facts 
pertinent to his claim.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no further 
duty to assist him in the development of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Although a claim need not be conclusive, 38 U.S.C.A. § 5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) 
(1999) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) (1999) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Defective Hearing

The service medical records are negative for any complaints 
or abnormalities referable to any hearing loss during 
service.  While the service records show that wax was removed 
from the veteran's left ear on one occasion, he made no 
mention of any hearing problems then or at any other time 
during service or until the filing of this claim in 1997.  
The first objective evidence of a hearing loss was on VA 
examination in May 1997, more than 40 years after the 
veteran's discharge from service.  

While the veteran believes that his current hearing loss is 
related to service, he has not presented any competent 
medical evidence to support his lay assertions.  This is 
required under Caluza, discussed above, to establish a well-
grounded claim.  The veteran, as a layman, is not competent 
to provide an opinion regarding medical causation or the 
etiological relationship between any chronic disability now 
present and service.  See Espiritu.  A review of the 
evidentiary record does not reveal any medical opinion that 
the veteran's current hearing loss is related to service.  In 
the absence of competent medical evidence linking the 
veteran's current hearing loss to service, the Board finds 
that his claim for service connection is not well grounded, 
and the appeal is denied.  

Varicose Veins

Regarding the claim of service connection for varicose veins, 
the evidence in this case does not support a finding that the 
claim is well grounded.  Specifically, the veteran has not 
presented any competent medical evidence to support his lay 
assertions that his current varicose veins are related to 
military service.  The service medical records show no 
complaints, abnormalities, or diagnosis referable to varicose 
veins during service.  The first evidence of varicose veins 
was on VA examination in May 1997, more than 40 years after 
his discharge from service.  

The veteran, as a lay person, is not competent to offer an 
opinion regarding the question of medical diagnosis or the 
etiological relationship between his current varicose veins 
and military service.  Espiritu.  Furthermore, a review of 
the evidentiary record does not reveal any medical opinion 
that the veteran's current varicose veins are related to 
service or to any post-service symptomatology attributable to 
service.  Therefore, in the absence of competent medical 
evidence connecting the veteran's current varicose veins to 
his period of service, the Board finds that a well-grounded 
claim of service connection has not been submitted.  
Grottveit.  

Increased Rating

The Board finds the veteran's claims for an increased ratings 
for service-connected tinnitus and status post mandibular 
fracture to be "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The issues pertaining to the ratings to be assigned tinnitus 
and status post mandibular fracture arise from an original 
claim for compensation benefits.  As held in AB v. Brown, 6 
Vet. App. 35, 38, where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet.App. 119 (1999) which held that at 
the time of an initial rating, separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone VA 
examinations and VA outpatient records have been obtained.  
The record is complete and the Board finds that there is no 
further duty to assist the veteran in the development of this 
claim as mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Tinnitus

The veteran is currently assigned a 10 percent evaluation for 
his service-connected tinnitus under the provisions of 
Diagnostic Code (DC) 6260.  Since service connection was 
established for tinnitus, the Schedule for Rating 
Disabilities pertaining to evaluations of hearing impairment, 
to include tinnitus, was revised, effective on June 10, 1999.  
See 64 Fed. Reg. 25202-25210 (1999).  Under the old code, 
which was the basis for the grant of service connection, a 10 
percent disability evaluation was assigned when tinnitus was 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.  Under the revised criteria, a 10 percent 
rating is assigned when tinnitus is recurrent.  

The Board notes that while the RO did not consider the 
revised criteria, a 10 percent evaluation is the highest 
rating assignable under both the old and the revised rating 
criteria.  Since a schedular evaluation higher than 10 
percent for tinnitus is not possible under either the new or 
the old criteria, the Board finds that no useful purpose 
would be served by remanding the issue to the RO for 
consideration of the revised criteria.  

As noted above, under DC 6260, persistent or recurrent 
tinnitus is assigned a 10 percent disability evaluation.  
This is the highest evaluation that may be assigned under 
this code.  When examined by VA in May 1997, the veteran 
reported that he had no other problems with his ears other 
than tinnitus and hearing loss.  Service connected is not 
established for defective hearing, and the veteran does not 
claim to have any additional symptomatology.  A 10 percent 
evaluation is the highest schedular rating authorized for 
tinnitus under both the old and the revised criteria.  
Accordingly, the Board finds no other basis to assign a 
higher rating than the 10 percent evaluation currently 
assigned.  

Consideration has been given to referral of this case to the 
Director of VA's Compensation and Pension Service (Director) 
under the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
pertaining to the assignment of an extraschedular rating.  An 
extraschedular rating may be assigned where the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).  As the veteran has not 
alleged marked interference with employment attributable to 
the service connected tinnitus and there is no evidence or 
allegations of recent hospitalizations for tinnitus, referral 
for consideration of an extraschedular evaluation is not 
considered warranted.  

Mandibular Fracture

The veteran is currently assigned a noncompensable evaluation 
for status post mandibular fracture under DC 9904, which 
provides as follows:  

Mandible, malunion of:
    Severe 
displacement.............................
.............. 20
    Moderate 
displacement.............................
......... 10
    Slight 
displacement.............................
...............  0
Note-Dependent upon degree of motion and 
relative loss of masticatory function.  

X-rays taken in service revealed no bone loss, that the 
fracture sites were in good alignment, and that there was no 
evidence of osteomyelitis.  Furthermore, the veteran does not 
report any current problems or interference on use of his 
jaw, such as when eating or talking.  In short, the medical 
evidence of record shows no functional loss of use of the 
mandible or any other residual disability.  Thus, the Board 
finds no reasonable basis for the assignment of compensable 
rating under the applicable rating schedule or under § 4.40.  

ORDER

As a well-grounded claim of service-connection for defective 
hearing has not been presented, the appeal is denied.  

As a well-grounded claim of service-connection for varicose 
veins has not been presented, the appeal is denied.  

An increased evaluation for service-connected tinnitus is 
denied.  

A compensable evaluation for service-connected status post 
mandibular fracture is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

